130 Nev., Advance Opinion (04
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                ERISTEO CAMPOS-GARCIA,                               No. 62578
                INDIVIDUALLY,
                Appellant,
                vs.
                                                                              FILED
                ANN JOHNSON, INDIVIDUALLY,                                    AUG 0 7 2014
                Respondent.                                                  TRACE K. ONDEMAN
                                                                        CL
                                                                        BY
                                                                             CHIEF DEP ID/ CLER


                           Jurisdictional prescreening of an appeal from a dist ict court
                judgment and amended judgment on the jury verdict in a tort action.
                Eighth Judicial District Court, Clark County; James M. Bixler, Judge.
                           Dismissed in part.

                Hutchison & Steffen, LLC, and Michael K. Wall, Las Vegas,
                for Appellant.

                Glen Lerner Injury Attorneys and Paul D. Powell, Las Vegas,
                for Respondent.




                BEFORE THE COURT EN BANC,

                                                OPINION
                By the Court, DOUGLAS, J.:

                           What is an appealable order? We issue this opinion to address
                an increasingly frequent practice in our district courts that, for those
                caught unaware, often results in the unintentional loss of the right to
                appeal. In particular, we emphasize that an appeal must be taken from
                an appealable order when first entered; superfluous or duplicative orders
                and judgments—those filed after an appealable order has been entered
SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                           -X-(atol
                that do nothing more than repeat the contents of that order—are not
                appealable and, generally, should not be rendered.
                                  FACTS AND PROCEDURAL HISTORY
                            After the jury rendered a verdict in favor of the plaintiff in the
                tort action below, the district court entered judgment on the verdict
                against defendant/appellant Eristeo Campos-Garcia, thereby resolving all
                of the rights and liabilities of the parties before it and all of the issues in
                the case, except for attorney fees and costs. Campos-Garcia timely filed a
                notice of appeal from the judgment, and our review of the appeal with
                respect to that judgment has revealed no jurisdictional concern. Later, the
                district court entered an order awarding the plaintiff attorney fees and
                costs, but Campos-Garcia did not file a notice of appeal from that order.
                Subsequently, however, the district court signed and entered an "amended
                judgment" prepared by the plaintiffs attorney, which incorporated the
                attorney fees and costs award into the original judgment. Campos-Garcia
                then filed an amended notice of appeal identifying the amended judgment.
                            Concerned that the amended judgment was not substantively
                appealable because it merely reiterated, without alteration, the terms of
                the original judgment and the attorney fees and costs award, and noting
                that Campos-Garcia had failed to timely appeal from the earlier order
                awarding attorney fees and costs, this court ordered Campos-Garcia to
                show cause why the appeal from the amended judgment should not be
                dismissed for lack of jurisdiction. Campos-Garcia timely responded,
                explaining that all parties and the district court anticipated that the
                attorney fees and costs award would be incorporated into an amended
                judgment to make it official and executable, as is the customary practice
                in the Eighth Judicial District Court. Respondent filed a reply, arguing
                that the appeal from the attorney fees and costs order was untimely.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                                                  DISCUSSION
                                Under NRCP 54(a), the term "Wudgment" includes "any order
                   from which an appeal lies." We have consistently explained that the
                   appealability of an order or judgment depends on "what the order or
                   judgment actually does, not what it is called."    Valley Bank of Nev. v.
                   Ginsburg, 110 Nev. 440, 445, 874 P.2d 729, 733 (1994) (emphasis omitted);
                   see Lee v. GNLV Corp., 116 Nev. 424, 426-27, 996 P.2d 416, 417-18 (2000);
                   Taylor v. Barringer, 75 Nev. 409, 344 P.2d 676 (1959). Thus, we have
                   recognized that a post-judgment order awarding attorney fees and costs is
                   appealable, even though not termed a "judgment" or incorporated into the
                   final judgment. Lee, 116 Nev. at 426, 996 P.2d at 417 (citing the special-
                   order-after-final-judgment rule, now NRAP 3A(b)(8)). Such post-judgment
                   orders may also be executed on, even if not labeled "judgment." NRCP
                   54(a) (equating orders with judgments). When district courts, after
                   entering an appealable order, go on to enter a judgment on the same issue,
                   the judgment is superfluous.     Lee, 116 Nev. at 427, 996 P.2d at 417-18
                   (citing Taylor, 75 Nev. at 410, 344 P.2d at 676-77). Because superfluous
                   judgments are unnecessary and confuse appellate jurisdiction, we
                   disapprove of this practice, generally.
                               In Morrell v. Edwards, we explained that an appeal is
                   properly taken from an amended judgment only when the amendment
                   "disturbEs] or revise[s] legal rights and obligations which the prior
                   judgment had plainly and properly settled with finality." 98 Nev. 91, 92,
                   640 P.2d 1322, 1324 (1982). Here, the original judgment resolved all of
                   the issues in the case and thus was the final, appealable judgment. NRAP
                   3A(b)(1); Lee, 116 Nev. at 426, 996 P.2d at 417. The order awarding
                   attorney fees and costs was independently appealable as a special order
                   after final judgment, NRAP 3A(b)(8); Lee, 116 Nev. at 426, 996 P.2d at
SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    eT,
                  417, but appellant's amended notice of appeal was untimely as to that
                  order. NRAP 4(a)(1). And the amended judgment identified in the
                  amended notice of appeal did not in any way alter the legal rights and
                  obligations set forth in either the original judgment or the order awarding
                  attorney fees and costs; thus, the amended judgment was superfluous and
                  cannot be appealed. As a result, we lack jurisdiction and dismiss this
                  appeal as to the amended judgment and the related attorney fees and
                  costs award, only. Briefing as to the remainder of this appeal from the
                  final judgment will be reinstated in a separate order.



                                                                                        ,   J.
                                                             Douglas

                  We conc


                                                              VI(thAdti                     J.
                  Gibbons                                    Pickering


                                      1           J.
                  Hardesty tes-                              Parra




                                                             Saitta




SUPREME COURT
        OF                                              4
     NEVADA


(0) 1947A    ce